891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony James BRIDGEPORT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-2928.
United States Court of Appeals, Ninth Circuit.
Submitted July 26, 1989.*Decided Dec. 5, 1989.

Before SNEED, FLETCHER, and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Petitioner Bridgeport appeals the district court's denial of his motion to reduce his sentence by the amount of time he spent on supervised release pending appeal.   We affirm.


3
Bridgeport, pursuant to 28 U.S.C. § 2255, filed a petition to correct his sentence by reducing it by the amount of time he spent on supervised release pending appeal.   Such time, Bridgeport argues, is equivalent to time spent in custody.   This is contrary to the applicable statute, 18 U.S.C. § 3568, although the statute was repealed by the Sentencing Reform Act of 1984, the effective date of which was November 1, 1987.   Section 3568, however, remains applicable to prisoners whose crimes were committed prior to November 1, 1987.   See United States v. Mares, 868 F.2d 151, 152 (5th Cir.1989) (per curiam);   United States v. Mitchell, 845 F.2d 951, 952 (11th Cir.1988) (per curiam).   Our decision in  United States v. Terrovona, 785 F.2d 767, 770 (9th Cir.1986), supports this reading of the Sentencing Reform Act.   Bridgeport's crimes were prior to November 1, 1987;  therefore, section 3568 bars the adjustment of his sentence that he seeks.


4
This court has interpreted section 3568 to provide that "time spent on bail or on bond pending appeal is not time served 'in custody.' "   United States v. Robles, 563 F.2d 1308, 1309 (9th Cir.1977) (per curiam), cert. denied, 435 U.S. 925 (1978).   It follows that the time Bridgeport spent on supervised release pending appeal cannot be credited against his current sentence.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3